DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12, 14-29, and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner reviewed Applicant’s other Applications (14/082,148; 16/016,253).
Claim 1 is allowable because of the limitations “a method for printing a three-dimensional (3D) object, comprising: … providing … a polymeric precursor … using a sensor to determine a profile of said film … a quality of said film … comprises a two-dimensional profile … determining if said profile meets a quality threshold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742